 

Exhibit 10.3

 

SECOND AMENDMENT

to

PRODUCT & TRADEMARK LICENSE AGREEMENT

 

This Second Amendment (“Second Amendment”) is entered into by Docklight Brands,
Inc (“Docklight”) and New Age Beverages Corporation (“New Age”) and is effective
as of July 18, 2019.

 

WHEREAS, Docklight and New Age are parties to a Product & Trademark License
Agreement (“Agreement”) under which, among other things, New Age is granted a
license to use the Licensed Property in connection with the production and sale
of Licensed Products on the terms set forth in the Agreement; and

 

WHEREAS, Agreement provides that, among other things, that New Age will pay
Docklight a Licensee Fee of 50% of all Gross Margin as defined in the Agreement;
and

 

WHEREAS, due to various considerations, it is deemed advisable that, on an
interim basis, the Agreement be amended such that Docklight will produce and
sell the Licensed Products in its own name.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Capitalized terms used in this Second Amendment have the same meaning as
defined in the Agreement.

 

2.Unless amended by this Second Amendment, the terms and conditions of the
Agreement will remain in effect. The parties recognize that the obligations
under the Agreement that are intended to apply to the manufacturer of Licensed
Products; as such, Sections 4-8, would apply to Docklight under this Second
Amendment, as it is the intended manufacturer and seller of the Licensed
Products.

 

3.Subject to the terms and conditions of this Second Amendment and the
Agreement, New Age hereby grants to Docklight for the term of this Second
Amendment, an exclusive license to use, including all related Intellectual
Property Rights (as that term is defined in the Agreement) 1) its ready to drink
tea recipes (“New Age IP”), and 2) its rights in the Licensed Property
(including whatever rights New Age holds in the Marley Mellow Mood brand and
trade dress) for the limited purpose of manufacturing, selling distributing,
marketing and advertising Licensed Products bearing the Licensed Property as
intended by the Agreement, except that as noted in Section 2, above Docklight
shall assume the role of manufacturer for the duration of this Second Amendment.

 

4.Docklight will develop, manufacture, market, sell, advertise, and promote
Licensed Products using its own name and branding and not using the name of
existing or contemplated New Age products. Notwithstanding the above, New Age
fully authorizes Docklight, during the term of this Second Amendment, to use and
exploit its rights to use the name Marley Mellow Mood in connection with
Licensed Products for no additional consideration beyond the considerations
agreed to herein and in the Agreement.

 

   

   

 

5.Docklight will be responsible for regulatory matters, production, warehousing,
distribution, invoicing, and collection related to the Licensed Products.

 

6.The parties agree that Docklight may assign its responsibilities under this
Second Amendment to its wholly owned subsidiary, DB One, LLC.

 

7.The parties will mutually agree on the design, label, packaging, and taste of
the Licensed Products.

 

8.As Docklight will be selling the Licensed Products, the License Fee obligation
will be reversed such that Docklight will pay New Age a License Fee of 50% of
Gross Margin as defined in, and under the terms and conditions of, the
Agreement. Additionally, the definition, and calculation of Gross Margin shall
also include the deduction of Docklight’ s payment of trademark royalties to
Marley Green, LLC for use of the Marley marks in connection with the Licensed
Products. Joint pre-approved Marketing Costs and Freight Costs will continued be
shared as set forth in the Agreement, Licensing Schedule.

 

9.The term of this Second Addendum will be 12 months. The Second Addendum may be
renewed, for additional 90-day periods, upon written agreement of the parties.
Either party may, upon 90 days’ written notice, terminate this Second Amendment
and cause the Agreement to revert back to its original intent, with New Age
being the party that manufactures and sells Licensed Products under the
Agreement. Although dependent on the regulatory environment regarding CBD, it is
the parties’ desire and expectation to be able to revert back to the original
intent within 18 months.

 

10.Effective upon execution of this Second Amendment, during the term of the
Agreement and for six months thereafter the parties covenant to not induce or
attempt to induce any person who is an employee, contractor, service provider,
supplier, or consultant of the other party to engage in any employment or
compensated activity which competes with the other party. Employee acknowledges
that violation of this covenant of non solicitation would cause immediate and
irreparable injury to the other party; therefore, in the event of an actual or
threatened breach of this covenant, in addition to any other remedy allowed in
law or equity, the other party shall be entitled to an injunction or restraining
order injoining the party in breach from conduct prohibited by this section.

 

  2

   

 

DOCKLIGHT BRANDS, INC   NEW AGE BEVERAGES CORPORATION     /s/ Damian Marano  
 /s/ Olivier Sonnois Signature   Signature

 

Print Name: Damian Marano   Print Name: Olivier Sonnois Title: President  
Title: President – North America

 

EXHIBIT

New Age IP

 

Brand: Marley Mellow Mood

 

Formulations for 3 total SKUs previously provided to Docklight Brands, LLC in
conjunction with Allen Flavors

 

Recipe 1: Herbal Honey + CBD

Recipe 2: Peach Raspberry + CBD

Recipe 3: Lemon Raspberry+ CBD

 

Brand Devices:

 

  3

   

